DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henry et al (US Pat. No. 10,841,762).

Regarding claim 1, Henry et al discloses a data communication method of a platooning vehicle, comprising: starting platooning by a plurality of vehicles (column 1 [lines 23-27, 61-65] disclose platooning of vehicles that travel together in a group); sharing data charge rate information through a first protocol for vehicle-to-vehicle communication (V2V) by the plurality of vehicles (column 1 [lines 23-27, 61-64] disclose V2V shares data among other nearby vehicles); determining a first master vehicle and at least one slave vehicle among the plurality of vehicles based on the shared data charge rate information (column 1 [line 61] to column 2 [line 2] disclose the first vehicle correspond to master vehicle and plurality of vehicle corresponds to slaves); activating an access point (AP) according to a second (column 1 [line 61] to column 2 [line 3] disclose authenticating access point) and accessing an AP of the master vehicle and performing data communication by the at least one slave vehicle (column 2 [lines 1-5] disclose exchange data with access point).
Regarding claim 2, Henry et al discloses the first master vehicle is connected to a base station and is configured to activate the AP based on a third protocol for wireless data communication (column 1 [line 61] to column 2 [line 3] disclose authenticating access point).
Regarding claim 3, Henry et al discloses the AP according to the second protocol includes a Wi-Fi hotspot (column 2 [lines 14-25]).
Regarding claim 4, Henry et al discloses the determining of the first master vehicle includes determining a vehicle using a most inexpensive data charge rate among the plurality of vehicles as the first master vehicle (column 7 [lines 60-67]).
Regarding claim 5, Henry et al discloses when connection with an AP of the first master vehicle is terminated in the at least one slave vehicle, setting a second master vehicle among the slave vehicles, connection of which is terminated (column 8 [lines 1-14]).
Regarding claim 6, Henry et al discloses after setting the second master vehicle among the slave vehicles, connection of which is terminated, re-accessing the AP of the first master vehicle when it is possible to re-access the AP of the first master vehicle (column 8 [lines 1-14]).
Regarding claim 7, Henry et al discloses when the first master vehicle is determined and then a preset condition of updating charge rate information is satisfied, (column 7 [lines 60-67]).
Regarding claim 8, Henry et al discloses determining whether the first master vehicle is changed according to the updated charge rate information (column 8 [lines 1-14]).
Regarding claim 9, Henry et al discloses the condition of updating charge rate information is satisfied includes at least one of a new vehicle joining the platooning, a residual data capacity of the first master vehicle being equal to or less than a predetermined level, and a predetermined period elapsing (column 8 [lines 54-65]).
Regarding claim 10, Henry et al discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1 (see rejection of claim 1).
Regarding claim 11, Henry et al discloses a vehicle, comprising: a communicator including a first communication module configured to support a first protocol for vehicle-to-vehicle communication (V2V), and a second communication module configured to support a second protocol for short distance communication; a first controller configured to execute platooning based on information acquired through the at least one communicator; and a second controller when the platooning with at least one another vehicle is started (column 1 [lines 23-27, 61-65] disclose platooning of vehicles that travel together in a group), configured to: share data charge rate information with the at least one another vehicle through the first communication module (column 1 [lines 23-27, 61-64] disclose V2V shares data among other nearby vehicles); determine whether a vehicle is a first master vehicle or (column 1 [line 61] to column 2 [line 2] disclose the first vehicle correspond to master vehicle and plurality of vehicle corresponds to slaves); and activate an access point (AP) that the at least one another vehicle determined as the slave vehicle is capable of accessing, through the second communication module, in response to determining the vehicle as the first master vehicle (column 1 [line 61] to column 2 [line 3] disclose authenticating access point; column 2 [lines 1-5] disclose exchange data with access point).
Regarding claim 12, Henry et al discloses the communicator further includes: a third communication module configured to support a third protocol for wireless data communication; wherein, in response to determining the vehicle as the first master vehicle, and wherein the second controller is connected to a base station through the third communication module and is configured to activate the AP (column 1 [line 61] to column 2 [line 3] disclose authenticating access point).
Regarding claim 13, Henry et al discloses an AP according to the second protocol includes a Wi-Fi hotspot (column 2 [lines 14-25]).
Regarding claim 14, Henry et al discloses the second controller is configured to determine the vehicle as the first master vehicle when a charge rate of the vehicle is a most inexpensive charge rate among the shared charge rate information, and determine the vehicle as the slave vehicle when a charge rate of the at least one another vehicle is most inexpensive (column 7 [lines 60-67]).
Regarding claim 15, Henry et al discloses in response to determining the vehicle as the slave vehicle, the second controller is configured to access an AP of the (column 8 [lines 1-14]).
Regarding claim 16, Henry et al discloses in response to determining the vehicle as the slave vehicle with respect to the second master vehicle, the second controller is configured to access an AP of the second master vehicle and then access an AP of the first master vehicle when it is possible to re-access the AP of the first master vehicle (column 8 [lines 1-14]).
Regarding claim 17, Henry et al discloses in response to determining the vehicle as the master vehicle, the second controller is configured to update the at least one another vehicle and charge rate information when a preset condition of updating the charge rate information is satisfied (column 7 [lines 60-67]).
Regarding claim 18, Henry et al discloses the second controller is configured to determine whether the first master vehicle is changed based on the updated charge rate information (column 8 [lines 1-14]).
Regarding claim 19, Henry et al discloses the condition of updating charge rate information is satisfied includes at least one a new vehicle joining the platooning, a residual data capacity of the first master vehicle being equal to or less than a predetermined level, and a predetermined period elapsing (column 8 [lines 54-65]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Okamoto (US Pat. Pub. No.2014/0316671) directed toward platoon travel system.
You (US Pat. No. 9,037,389) directed toward method for selecting a lead vehicle using the vehicle and the platoon travel control system.
Pandy (US Pat. Pub. No.2018/0082591) directed toward a vehicle to participate in a platoon.
Hong (US Pat. No. 10,703,262) directed toward method for outputting platooning information in vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/LITON MIAH/Primary Examiner, Art Unit 2642